Case 2:20-cv-18144-SDW-LDW Document 2 Filed 12/07/20 Page 1 of 4 PageID: 17




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 SAMUEL KROSKY,                                          Civil Action No. 20-18144 (SDW)

                Plaintiffs,

        v.                                                 MEMORANDUM OPINION

 DEPARTMENT OF CORRECTIONS, et
 al.,

                Defendants.


       IT APPEARING THAT:

       1. On or about December 3, 2020, Plaintiff, who was recently released from prison, filed

his current complaint in which he seeks to raise claims against the New Jersey Department of

Corrections based on his belief that he was detained for three months beyond the date on which he

should have been released. (ECF No. 1). Plaintiff also filed an application to proceed in forma

pauperis. (Document 1 attached to ECF No. 1).

       2. Having reviewed Plaintiff’s application and determined that leave to proceed without

prepayment of fees is warranted, Plaintiff’s in forma pauperis application is granted.

       3. Because Plaintiffs will be granted in forma pauperis status, this Court is required to

screen his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to the statute, this Court

must sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

                                                 1
Case 2:20-cv-18144-SDW-LDW Document 2 Filed 12/07/20 Page 2 of 4 PageID: 18




       4. In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       5. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,

while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted) (emphasis added).



                                                  2
Case 2:20-cv-18144-SDW-LDW Document 2 Filed 12/07/20 Page 3 of 4 PageID: 19




           6. In his complaint, Plaintiff raises a single claim – that he was “illegally” held in prison

for three months beyond the date on which he believes he should have been released from prison.

Although Plaintiff does not clearly describe in his complaint why he believes he was entitled to an

earlier release date than the one he received, as Plaintiff was released sixteen years into a twenty

five year sentence, it appears that Plaintiff is claiming that officials at Northern State Prison and

Bayside State Prison improperly calculated the credits to which Plaintiff was entitled and thus

failed to release him at the proper time. (See ECF No. 1 at 4-5; Document 1 attached to ECF No.

1 at 5).

           7. Although Plaintiff may well be able to plead a cognizable claim based on the facts he

asserts, in his complaint he names only three Defendants – the New Jersey Department of

Corrections, and the “Department of Corrections Classification Officers” in their official capacities

of both Northern State Prison and Bayside State Prison. An official capacity claim against a

corrections officer is no different from a claim against the officer’s office or employer itself, in

this case Northern State Prison and Bayside State Prison. See, e.g., Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690 n. 55 (1978); Grohs v. Yatauro, 984 F. Supp. 2d 273, 280-81 (D.N.J. 2013).

Neither a state prison nor a state department of corrections, however, is a “person” amenable to

suit under § 1983. See, e.g., Grohs, 984 F. Supp. 2d at 280; see also Grabow v. S. State Corr.

Facility, 726 F. Supp. 537, 538-39 (D.N.J. 1989). As neither the classification officers in their

official capacities – essentially a stand in for the two prisons – nor the Department are subject to

suit under § 1983, Plaintiff’s claims against them must be dismissed without prejudice.




                                                    3
Case 2:20-cv-18144-SDW-LDW Document 2 Filed 12/07/20 Page 4 of 4 PageID: 20




       8. In conclusion, Plaintiff’s complaint shall be DISMISSED WITHOUT PREJUDICE

in its entirety. An appropriate order follows.




                                                     s/Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge
   Dated: December 7, 2020




                                                 4
